             Case 2:20-mc-00018-DLR Document 1-1 Filed 04/15/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF ARIZONA
10
11
     In re Application of                        Case No.:
12
                  iFinex Inc.                    [PROPOSED] ORDER GRANTING
13                                               LEAVE TO CONDUCT DISCOVERY IN
14          Applicant,                           FOREIGN LITIGATION PURSUANT
                                                 TO 28 U.S.C. § 1782
15   For the Issuance of a Subpoena for the
     Taking of a Deposition and the Production
16   of Documents for use in a Foreign
17   Proceeding Pursuant to 28 U.S.C. § 1782

18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING LEAVE TO CONDUCT DISCOVERY IN FOREIGN LITIGATION PURSUANT TO
                                          28 U.S.C. § 1782
             Case 2:20-mc-00018-DLR Document 1-1 Filed 04/15/20 Page 2 of 2



 1          The Court has read and Petitioner iFinex Inc.’s Application to Conduct Discovery
 2   Pursuant to 28 U.S.C. § 1782 (the “Application”), filed April __, 2020. Section 1782(a)
 3   provides:
 4          The district court of the district in which a person resides or is found may order him to
            give his testimony or statement or to produce a document or other thing for use in a
 5          proceeding in a foreign or international tribunal. The order may be made pursuant to ...
            the application of any interested person…
 6
     (28 U.S.C. § 1782.)
 7
            The Court finds that these statutory requirements have been met by iFinex Inc. Petitioner
 8
     is an “interested person” with respect to certain foreign proceedings occurring in Poland,
 9
     Portugal, and the United Kingdom. The requested discovery is for use in conjunction with those
10
     foreign proceedings. Respondent Arizona Bank & Trust may be found in this District.
11
            Moreover, with respect to the discretionary factors a court should consider in granting or
12
     denying a request under 28 U.S.C. § 1782, the Court also finds that they militate in favor of
13
     exercising its discretion to grant discovery under the statute. See Intel Corp. v. Advanced Micro
14
     Devices, Inc., 542 U.S. 241, 264-65 (2004). In particular, the discovery sought may be beyond
15
     the foreign tribunal’s reach as Respondent is a non-party to those proceedings. Moreover, there
16
     is no reason to believe that the foreign tribunals would not be receptive to this discovery or that
17
     the relief is being requested to circumvent foreign proof-gathering restrictions. Lastly,
18
     Petitioner has made a prima facie showing that the discovery sought is relevant to the foreign
19
     proceedings.
20
            The Application is granted.
21
            IT IS SO ORDERED.
22
23
     Dated: ________________                          _______________________________
24                                                    United States District Judge
25
26
27
28
                                         -1-
     [PROPOSED] ORDER GRANTING LEAVE TO CONDUCT DISCOVERY IN FOREIGN LITIGATION PURSUANT TO
                                          28 U.S.C. § 1782
